Asch, J. (concurring).
While I concur with the result of the
reasoning of the majority opinion, I disagree only upon one point, i.e., that Matter of Vincent M. (125 AD2d 60, 63-64, affd 70 NY2d 793), previously decided by us, considered dismissal for violations such as that in the case herein to be with the court’s discretion not as the mandatory remedy (citing Matter of Frank C., 70 NY2d 408). Matter of Vincent M. simply pointed out that invocation of the speedy trial provisions of the Family Court Act would not lead to automatic widespread dismissals. Thus, we said "dismissal for such violations is never automatic but lies in the discretion of the court” (Matter of Vincent M., supra, at 63-64). Obviously the word "violations” is used in the sense of adjournments and delay which extend the time beyond the prescribed 60-and-90-day periods of the statute. Each time such statutory period is exceeded, the Family Court should decide and explain whether "good *313cause” or "special circumstances” have been shown. This is obviously an exercise of "discretion”. Once the Family Court in the exercise of this discretion finds that "good cause” or "special circumstance” does not exist however, then of course, it must dismiss the charges (Matter of Frank C., supra, at 414). Our holding and the language of Vincent M. (supra, at 63-64) is completely consistent with this position.
Kupferman, J. P., Ross and Ellerin, JJ., concur with Carro, J.; Asch, J., concurs in a separate opinion.
Final order of disposition of the Family Court, Bronx County, entered November 15, 1989, reversed, on the law, and respondent-appellant’s motion to dismiss the petition granted, without costs.